             Case 3:16-cv-00525-VC Document 113 Filed 02/24/19 Page 1 of 3



 1 ANDRUS WAGSTAFF, PC
   Aimee H. Wagstaff (SBN 278480)
 2 Aimee.wagstaff@andruswagstff.com
   David J. Wool (pro hac vice)
 3 David.Wool@andruswagstaff.com
   7171 W. Alaska Drive
 4 Lakewood, CO 80226
   Telephone: 303-376-6360
 5
   MOORE LAW GROUP, PLLC
 6 Jennifer A. Moore (SBN 206779)
   jennifer@moorelawgroup.com
 7 1473 South 4th Street
   Louisville, KY 40208
 8 Telephone: 502-717-4080

 9
                                   UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
   IN RE: ROUNDUP PRODUCTS                              )   MDL No. 2741
12 LIABILITY LITIGATION                                 )   Case No. 16-md-02741-VC
                                                        )
13 THIS DOCUMENT RELATES TO:                            )   JOINT STIPULATION REGARDING
                                                        )   EDWIN HARDEMAN’S MEDICAL
14                                                      )   EXPENSES
                                                        )
15                                                      )
   HARDEMAN v. MONSANTO                                 )
16 COMPANY,                                             )
   Case No: 3:16-cv-00525-VC                            )
17 _________________________________________

18          TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:
19
            The parties, Edwin Hardeman and Monsanto Company, by counsel, stipulate that Edwin
20
     Hardeman’s medical expenses incurred for treatment of non-Hodgkin’s Lymphoma total $200,967.10.
21
     The parties further stipulate that the $200,967.10 of medical expenses for Mr. Hardeman’s treatment of
22

23 non-Hodgkin’s lymphoma from December 26, 2014 through June 20, 2018 were medically reasonable

24 and medically necessary.

25

26
27

28

     JOINT STIPULATION REGARDING EDWIN                                        Case No: 3:16-cv-00525-VC
     HARDEMAN’S MEDICAL EXPENSES
          Case 3:16-cv-00525-VC Document 113 Filed 02/24/19 Page 2 of 3



          HAVE SEEN AND AGREED TO:
 1

 2        MOORE LAW GROUP, PLLC

 3        By: /s/ Jennifer A. Moore
          Jennifer A. Moore (SBN 206779)
 4        jennifer@moorelawgroup.com
          1473 South 4th Street
 5        Louisville, KY 40208
          Telephone: 502-717-4080
 6
          ANDRUS WAGSTAFF, PC
 7        Aimee H. Wagstaff (SBN 278480)
          Aimee.wagstaff@andruswagstff.com
 8        David J. Wool (pro hac vice)
          David.Wool@andruswagstaff.com
 9        7171 W. Alaska Drive
          Lakewood, CO 80226
10        Telephone: 303-376-6360

11        Co-counsel for Plaintiff

12        WILKINSON WALSH + ESKOVITZ LLP

13        By: /s/ Brian L. Stekloff (with permission)
          Brian L. Stekloff (pro hac vice)
14        bstekloff@wilkinsonwalsh.com
          Rakesh Kilaru (pro hac vice)
15
          rkilaru@wilkinsonwalsh.com
16        2001 M St. NW, 10th Floor
          Washington, DC 20036
17        Telephone: 202-847-4030

18        HOLLINGSWORTH LLP
          Joe G. Hollingsworth (pro hac vice)
19
          jhollingsworth@hollingsworthllp.com
20        Eric G. Lasker (pro hac vice)
          elasker@hollingsworthllp.com
21        1350 I Street, N.W.
          Washington, DC 20005
22        Telephone: 202-898-5800
23
          ARNOLD & PORTER KAYE SCHOLER
24        Pamela Yates (CA Bar No. 137440)
          Pamela.Yates@arnoldporter.com
25        777 South Figueroa St., 44th Floor
          Los Angeles, CA 90017
26        Telephone: 213-243-4178
27

28

     JOINT STIPULATION REGARDING EDWIN                       Case No: 3:16-cv-00525-VC
     HARDEMAN’S MEDICAL EXPENSES
          Case 3:16-cv-00525-VC Document 113 Filed 02/24/19 Page 3 of 3



          COVINGTON & BURLING LLP
 1        Michael X. Imbroscio (pro hac vice)
 2        mimbroscio@cov.com
          One City Center
 3        850 10th Street NW
          Washington, DC 20001
 4        Telephone: 202-662-6000
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

     JOINT STIPULATION REGARDING EDWIN                       Case No: 3:16-cv-00525-VC
     HARDEMAN’S MEDICAL EXPENSES
